F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                           APR 23 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 HENRY HAWKINS, JR.,

             Petitioner-Appellant,

 v.                                                    No. 02-3361
                                               (D.C. No. 01-CV-3340-RDR)
 FRED LAWRENCE,                                        (D. Kansas)

             Respondent-Appellee.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY, Circuit Judge, and BRORBY,
Senior Circuit Judge.



      After examining the brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se 28 U.S.C. § 2241 federal prisoner appeal. On June 30,

1986, Mr. Hawkins was convicted in the Western District of Missouri of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
distribution of cocaine and sentenced to fifteen years, with a three-year term of

special parole. Mr. Hawkins was paroled on August 15, 1991, and was to remain

under parole supervision until April 14, 2002, when his three-year special parole

term would begin. Between 1992 and 2001 Mr. Hawkins’ parole was revoked

four times for various violations. The fourth time his parole was revoked, he

waived a hearing and accepted responsibility for the parole violations.

      In his § 2241 petition, Mr. Hawkins alleges violations of his due process

rights in connection with his parole revocation. As relief, Mr. Hawkins has

requested that he either be (1) transferred to a half-way house, (2) given house

arrest, or (3) given credit for time served. Mr. Hawkins has also filed an

amendment to his brief in which he requests punitive damages. As the monetary

damages issue is raised for the first time on appeal, that issue is not properly

before this court.

      Subsequent to the filing of his petition, Mr. Hawkins was placed in a half-

way house. Because Mr. Hawkins had received the relief he requested, the

district court held that there was no longer any controversy to resolve and

dismissed the petition as moot. We agree that the petition is moot and was

correctly dismissed. We also conclude that Mr. Hawkins’ request for monetary

damages is not properly before this court and does not, therefore, represent an

actual controversy to be resolved.


                                          -2-
         We have carefully reviewed Mr. Hawkins’ brief, the district court’s

disposition, and the record on appeal. For substantially the same reasons as set

forth by the district court in its Order of September 13, 2002, adopting the

magistrate judge’s recommendation, we agree with the disposition of the district

court.

         AFFIRMED.


                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -3-